— Order, Supreme Court, New York County, entered September 4, 1980, which, inter alia, awarded temporary alimony and child support in the total amount of $3,000, unanimously modified, on the law and the facts, and in the exercise of discretion, by allocating $1,500 as temporary alimony and $1,500 as child support and, as modified, otherwise affirmed, without costs. Taking into account the plaintiff’s disposable income, the defendant’s earning potential, the parties’ preseparation standard of living and all other relevant financial factors, Special Term correctly awarded a total of $3,000 for temporary alimony and child support. However, upon the evidence adduced, we find that $1,500 should be treated as temporary alimony and $1,500 as child support. (Rothschild v Rothschild, 40 AD2d 973.) We find no merit to the other points raised by the parties on their appeals. Concur — Murphy, P.J., Kupferman, Sandler, Markewich and Lynch, JJ.